 SUCESORES DE ABARCA, INC.523their desire to be part of the existing guard unit, and the Petitionermay bargain for them as part of such unit.[Text of Direction of Election omitted from publication in thisvolume.]SucEson s DE ABARCA,INC.andAMALGAMATED TRADE UNION'S COUN-CIL, PETITIONER.Case No. 24-RC-145.November21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George L. Weasler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates a machine shop and foundry in Miramar,Santurce, Puerto Rico. It is also engaged in the business of repairingships at a drydock located next to its grounds.The record revealsthat the Employer is presently under contract with the United StatesNavy for the repair of Navy ships.The. Petitioner seeks to represent, as a separate appropriate unit,those employees of the Employer employed aboard the ships in theprocess of repair at the drydock.These shipboard employees performservices as mechanics, welders, and laborers on an intermittent basisas the need for work arises. The Employer and the Intervenor herein,the Union de Macanicos Auxiliaries y Ramas Anexas, move that thepetition be dismissed on the grounds : (1) That an existing contractbetween them, which allegedly covers the employees sought, consti-tutes a bar to this proceeding, and (2) that the unit sought by the Peti-tioner is not appropriate for collective bargaining purposes.ThePetitioner argues that the existing contract is not a bar because itsbenefits do not extend to the requested employees.For the reasonsdiscussed below the motion is hereby denied.101 NLRB No. 106. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer and the Intervenor have had successive collectivebargaining agreements covering employees of the Employer since 1941.The current contract, executed June 26, 1952, expires June 25, 1956.Although paragraphs 1 and 9 of the contract purport to include theemployees sought by the Petitioner, paragraph 9 makes it clear thatthese employees do not derive any of the benefits provided for theother employees under the contract.The record shows that the em-ployees sought are not entitled to vacation or insurance benefits ac-corded the permanent employees under the contract; nor does the con-tract guarantee the former a minimum rate of pay as it does the latter.Each shipboard employee concerned in this proceeding, however, isrequired to pay 30¢ per week as union dues to the Intervenor in anyweek in which he works 24 or more hours. The record further revealsthat during the existence of the various contracts between the Em-ployer and the Intervenor over the last 11 years, only on one or twooccasions were the grievances of the shipboard employees discussed.Upon all the evidence adduced at the hearing it is clear that theexisting contract between the Employer and the Intervenor does not,in fact, cover the employees sought by the Petitioner for collective bar-gaining purposes.Therefore, we find the contention of the Employerand the Intervenor that their contract constitutes a bar to this pro-ceeding to be without merit.'The question remains whether or not the unit sought by the Peti-tioner is appropriate for collective bargaining purposes.As hereinbefore noted, the group sought by the Petitioner consistsof maintenance employees employed on an intermittent basis aboardships in the process of repair by the Employer. The evidence showsthat the average number of weeks worked by these employees duringthe period from January 3, 1952, through September 3, 1952, was10.2, and that the number employed at the time of the filing of thepetition was 37.When employed they perform their services underthe exclusive supervision of James Lynn, an engineer employed bythe Employer.The amount of work for each employee and thenumber of times he will be called to work is determined by Lynn.Neither the permanent inside employees nor their supervisors haveany contact with the shipboard employees except on those occasionswhen Lynn requires a skilled mechanic to come aboard ship to performan exceptionally difficult job.The shipboard employees, however, arenever required to work in any of the plants of the Employer. Thepermanent employees are employed in the Employer's foundry and inother shops operated by the Employer.Lynn testified that the work performed by the shipboard employeesdiffers substantially from the work performed by the permanent em-IQueens brookNeapsCompany,Inc.,98 NLRB 84. ALTAMONT KNITTING MILLS, INC.525ployees.The wage rates of the former are not related to nor dependentupon the wage rates of the latter.Although the employees soughtare employed on an intermittent basis, the record reveals the samemen are usually hired from a pool of these employees and that anumber of them have been employed by the Employer for 1 or 2years.Under the circumstances, we find that the employees sought by thePetitioner are in effect regular part-time employees whose conditionsand interests of employment are substantially different from thoseof the permanent employees, and that they may be represented as aseparate appropriate unit .2We therefore find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act: All shipboard-employees employed on an intermittent basis by the Employer at thedrydock utilized by the Employer in Miramar, Santurce, Puerto Rico,excluding all permanent employees employed in the Employer'sfoundry and shops, administrative, executive, and professional em-ployees, office clerical employees, guards, watchmen, firemen, and allsupervisors as defined in the Act.5.The determination of representation :In view of the intermittent nature of the employment of the em-ployees involved in the petition, we have modified our usual direction.of election to provide that only those employees within the appro-priate unit described in paragraph 4 whose names appear on threeor more payrolls of the Employer in the 8 months preceding thisDirection shall be eligible to vote."[Text of Direction of Election omitted from publication in thisvolume.]RSeeMartoMercadoeHijo8d/b/aCentral Rufina,Inc.,92 NLRB 1509,andTemphonTrading Company,Itw.,88 NLRB597, in which the Board held that where the conditionsof employment of part-time or casual employees employed aboard ships differ substantiallyfrom those of thepermanent employees of the Employer,such part-time or casual employeesas a groupconstitutea separate appropriate unit.8Mario Mercado e Hijos d/b/a Central Rufina, Inc.,supra.ALTAMONTKNITTING MILLS,INC.andUNITED TEXTILE WORKERS ofAMERICA, AFL, PETITIONER.Case No. 4-RC-1629.November 21,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before Bernard Samoff and Harold101 NLRB No. 109.